Exhibit 10.5

 

Execution Version

  

REGISTRATION RIGHTS AGREEMENT

  

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 31,
2018, is entered into by and between Workhorse Group Inc., a Nevada corporation
(the “Company”), Marathon Structured Product Strategies Fund, LP, a Delaware
limited partnership (“Structured Product”), Marathon Blue Grass Credit Fund, LP,
a Delaware limited partnership (“Blue Grass”), Marathon Centre Street
Partnership, L.P., a Delaware limited partnership (“Centre Street”), and TRS
Credit Fund, LP, a Delaware limited partnership (“TRS” and collectively with
Structured Product, Blue Grass and Centre Street, the “Initial Holders”).

 

R  E  C  I  T  A  L  S

 

WHEREAS, on or about the date hereof, the Company issued to each Initial Holder
a certain Common Stock Purchase Warrant (such warrants collectively, the
“Warrants”), pursuant to which, among other things, such Initial Holder is
entitled, subject to the terms and conditions set forth therein, to purchase
from the Company shares of common stock, $0.001 par value per share, of the
Company (the “Company Common Stock”); and

 

WHEREAS, the Company has agreed to provide the Initial Holders with the
registration rights specified in this Agreement with respect to Registrable
Securities (as defined herein), on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

1.1 Definitions. The following terms shall have the meanings set forth in this
Section 1.1:

 

“Additional Warrant Securities” means any additional warrants issued to any
Holder in accordance with Section 7 of each respective Warrant.

 

“Adverse Effect” has the meaning given such term in Section 2.1.5 herein.

 

“Advice” has the meaning given such term in Section 2.6 herein.

 

“Affiliate” means with respect to a party hereto, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such party. For purposes of this definition, “control”
and, with correlative meanings, the terms “controlled by” and “under common
control with” as used with respect to a Person means (a) the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of such Person, whether through the ownership of voting
securities, by contract relating to voting rights or corporate governance, or
otherwise, or (b) the ownership, directly or indirectly, of more than 50% of the
voting securities or other ownership interest of a Person.

 



 

 

 

“Agreement” has the meaning given such term in the introductory paragraph of
this Agreement.

 

“Block Sale” means the sale of shares of Company Common Stock to one of several
purchasers in a registered transaction by means of a bought deal, a block trade
or a direct sale.

 

“Blue Grass” has the meaning given such term in the introductory paragraph of
this Agreement.

 

“Business Days” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York City.

 

“Centre Street” has the meaning given such term in the introductory paragraph of
this Agreement.

 

“Company” has the meaning given such term in the introductory paragraph of this
Agreement and includes the Company’s successors by merger, acquisition,
reorganization or otherwise.

 

“Company Common Stock” has the meaning given such term in the recitals of this
Agreement.

 

“Company Indemnified Person” has the meaning given such term in Section 2.8.2
herein.

 

“Demand Registration” has the meaning given such term in Section 2.2.1(a)
herein.

 

“Demand Request” has the meaning given such term in Section 2.2.1(a) herein.

 

“Demanding Shareholders” has the meaning given such term in Section 2.2.1(a)
herein.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 

“Excluded Registration” means a registration under the Securities Act (i) of
Registrable Securities pursuant to one or more Demand Registrations pursuant to
Section 2 hereof, (ii) of equity securities issuable in connection with the
Company’s stock option or other employee benefit plans registered on Form S-8 or
any similar successor form, (iii) of equity securities registered to effect the
acquisition of, or combination with, another Person on Form S-4 or any similar
successor form, (iv) relating solely to the sale of non-convertible debt
instruments and (v) of securities registered in connection with any dividend
reinvestment plan.

 

“Existing Registration Rights Holders” refers to those individuals or entities
possessing registration rights prior to the date hereof, which consist of Arosa
Capital Management LP.

 

“FINRA” has the meaning given such term in Section 2.5(xvi) herein.

 



 2

 

 

“Holder” means (i) any Initial Holder and (ii) any direct or indirect transferee
of any Initial Holder who shall become a party to this Agreement in accordance
with Section 2.9 and has agreed in writing to be bound by the terms of this
Agreement.

 

“Initial Holders” has the meaning given such term in the introductory paragraph
of this Agreement.

 

“Inspectors” has the meaning given such term in Section 2.5(xii) herein.

 

“Losses” has the meaning given such term in Section 2.8.1 herein.

 

“Marketed Underwritten Offering” has the meaning given such term in Section
2.1.3 herein.

 

“Permitted Transferee” has the meaning given such term in Section 2.9 herein.

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

 

“Piggyback Registration” has the meaning given such term in Section 2.3.1
herein.

 

“Records” has the meaning given such term in Section 2.5(xii) herein.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement under the Securities Act (to the extent such declaration or order is
required in order for such registration statement to become effective).

 

“Registrable Securities” means any shares of Company Common Stock issuable or
issued upon the exercise of any Warrant and any shares of Company Common Stock
issuable or issued upon the exercise of any Additional Warrant Securities;
provided, however, that Registrable Securities shall not include shares of
Company Common Stock (a) when a registration statement with respect to the sale
of such shares of Company Common Stock has become effective under the Securities
Act and such shares of Company Common Stock have been disposed of in accordance
with such registration statement; (b) that have been sold to the public pursuant
to Rule 144 or other exemption from registration under the Securities Act; (c)
that have been otherwise transferred, new certificates for them not bearing a
legend restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration or
qualification of them under the Securities Act or any similar state law then in
force; (d) as to which the Company has delivered an opinion of counsel
reasonably satisfactory to the transfer agent for the Company Common Stock to
the effect that such Registrable Securities are able to be sold by the Holders
without restriction as to volume or manner of sale pursuant to Rule 144; (e)
that are otherwise sold or transferred by a Holder in a transaction where its
rights under this Agreement are not assigned; or (f) that have ceased to be
outstanding.

 

“Requesting Holders” shall mean any Holder(s) requesting to have its (their)
Registrable Securities included in any Demand Registration or Shelf
Registration.

 



 3

 

 

“Required Filing Date” has the meaning given such term in Section 2.2.1(b)
herein.

 

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

 

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 

“Seller Affiliates” has the meaning given such term in Section 2.8.1 herein.

 

“Shelf Registration Statement” has the meaning given such term in Section 2.1.1
herein.

 

“Shelf Takedown” has the meaning given such term in Section 2.2.2(b) herein.

 

“Structured Product” has the meaning given such term in the introductory
paragraph of this Agreement.

 

“Suspension Notice” has the meaning given such term in Section 2.6 herein.

 

“TRS” has the meaning given such term in the introductory paragraph of this
Agreement.

 

“Underwritten Offering” shall mean an offering registered under the Securities
Act in which securities of the Company are sold to one or more underwriters on a
firm-commitment basis for reoffering to the public.

 

“Warrants” has the meaning given such term in the recitals of this Agreement.

 

1.2 Rules of Construction. Unless the context otherwise requires:

 

(1)a term has the meaning assigned to it;

 

(2)“or” is not exclusive;

 

  (3) words in the singular include the plural, and words in the plural include
the singular;

 

  (4) whenever the masculine is used in this Agreement, the same shall include
the feminine and whenever the feminine is used herein, the same shall include
the masculine, where appropriate;

 

(5)provisions apply to successive events and transactions; and

 

  (6) “herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.

 



 4

 

 

ARTICLE 2
REGISTRATION RIGHTS

 

2.1 Shelf Registration.

 

2.1.1 Registration Requirement. The Company shall prepare and file a resale
registration statement on Form S-3 under the Securities Act (it being agreed
that such registration statement shall be a registration statement filed for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 (or
any successor rule), including any post-effective amendment thereto, if then
available to the Company, and if such Form S-3 is not then available to the
Company, such resale registration statement shall be on Form S-1 or any similar
or successor to such form under the Securities Act (the registration statement
filed pursuant to this Section 2.1.1 being referred to as a “Shelf Registration
Statement”)) for the resale of all or part of its or their Registrable
Securities as promptly as practicable after the date hereof, but in no event
more than 90 days after the date hereof.

 

2.1.2 Effectiveness of the Registration Statement. The Company shall use its
best efforts to cause the Shelf Registration Statement to be declared effective
by the SEC staff no later than 180 days after the date hereof. Thereafter, the
Company shall use its best efforts to keep such Shelf Registration Statement
continuously effective, including by filing any necessary post-effective
amendments to such Shelf Registration Statement or a new Shelf Registration
Statement, until the earlier of (x) the date on which all Registrable Securities
have been sold pursuant to such Shelf Registration Statement or another Shelf
Registration Statement filed under the Securities Act (but in no event prior to
the applicable period referred to in Section 4(a)(3) of the Securities Act and
Rule 174 thereunder) and (y) such time as the Registrable Securities are no
longer outstanding or otherwise no longer constitute Registrable Securities. A
Holder shall provide notice to the Company prior to any use of the Shelf
Registration Statement by such Holder, and shall provide the information
required by, and comply with the obligations under, Section 2.6 following the
receipt of a Suspension Notice. Further, each Holder agrees to complete and
execute all questionnaires and other documents reasonably required by the
Company in order to prepare and file any Shelf Registration Statement.

 

2.1.3 Shelf Takedowns.

 

(a) Subject to the provisions of Section 2.1.3(b) hereof, any Holder or Holders
of Registrable Securities shall be entitled, at any time and from time to time
when a Shelf Registration Statement is effective, to sell such Registrable
Securities held by such Holder or Holders as are then registered pursuant to a
Shelf Registration Statement (each, a “Shelf Takedown”). The number of Shelf
Takedowns that such Holder or Holders may effect pursuant to this Section 2.1.3
shall not be limited, provided, that the number of offerings where the plan of
distribution contemplates a customary “road show” (including an “electronic road
show”) or other substantial marketing effort of by the Company and the
underwriters ( any such Underwritten Offering, a “Marketed Underwritten
Offering”) that may be effected hereunder shall be limited to a total of three
(less any Demand Requests pursuant to Section 2.2.1), and such other restriction
as may be set forth in Section 2.1.3(b) are complied with. Any such Shelf
Takedown may be made in the United States by and pursuant to any method or
combination of methods legally available to any Holder or Holders of Registrable
Securities (including, but not limited to, an Underwritten Offering, a direct
sale to purchasers, a sale to or through brokers, dealers or agents, a sale over
the internet, Block Sales, derivative transactions with third parties, sales in
connection with short sales and other hedging transactions). The Company shall
comply with the applicable provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by the Shelf Registration
Statement in accordance with the intended methods of disposition by the Holder
or Holders of Registrable Securities. If any Holder intends to sell any
Registrable Securities pursuant to a Shelf Takedown, such Holder shall give the
Company written notice of the consummation of each Shelf Takedown (whether or
not such Shelf Takedown constitutes an Underwritten Offering) reasonably
promptly after the consummation thereof.

 



 5

 

 

(b) Upon receipt of prior written notice by any Holder or Holders of Registrable
Securities that it intends to effect a Shelf Takedown, the Company shall use its
reasonable best efforts to cooperate in such Shelf Takedown, whether or not such
Shelf Takedown constitutes an Underwritten Offering, by amending or
supplementing the prospectus related to such Shelf Registration Statement as may
be reasonably requested by such Holder or Holders for so long as such Holder or
Holders holds Registrable Securities; provided, that the Company shall not be
obligated to cooperate in an Underwritten Offering to be effected by means of a
Block Sale if notice of such Underwritten Offering has not been delivered to the
Company at least five Business Days prior to the intended launch of such Block
Sale.

 

2.1.4 Selection of Underwriters. At the request of a majority of the Holders,
the offering of Registrable Securities pursuant to a Shelf Takedown, shall be in
the form of a “firm commitment” Underwritten Offering. In the case of an
Underwritten Offering, a majority of such Holders shall select the investment
banking firm or firms to manage the Underwritten Offering; provided, that such
selection shall be subject to the prior consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed. No Holder may
participate in any such Underwritten Offering unless such Holder (x) agrees to
sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements described above and (y) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements; provided, however, that any such Holder’s representations and
warranties in connection with any such registration shall be substantially
consistent in substance and scope with those that are customarily made by
selling securityholders to underwriters and issuers in underwritten offerings;
provided, further, however, that the obligation of such Holder to indemnify
pursuant to any such underwriting arrangements shall be several, not joint and
several, among such Holders selling Registrable Securities, and the liability of
each such Holder will be in proportion thereto; provided, further, that such
liability will be limited to the net amount received by such Holder from the
sale of such Holder’s Registrable Securities pursuant to such Underwritten
Offering.

 

2.1.5 Priority on Shelf Takedowns. No securities to be sold for the account of
any Person (including the Company) other than any Existing Registration Rights
Holders shall be included in a Shelf Takedown unless the managing underwriter or
underwriters shall advise that the inclusion of such securities will not
adversely affect the price or success of the offering (an “Adverse Effect”).
Furthermore, if the managing underwriter or underwriters shall advise that, even
after exclusion of all securities of other Persons pursuant to the immediately
preceding sentence, the amount of securities proposed to be included in such
Shelf Takedown by the Existing Registration Rights Holders is sufficiently large
to cause an Adverse Effect, the number of securities to be included in such
Shelf Takedown shall equal the number of shares that can be sold in such
offering without an Adverse Effect, allocated as follows: (i) first, the
securities requested to be included in such offering by the Existing
Registration Rights Holders and (ii) second, the Registrable Securities
requested to be included in such offering by the Holders (and such shares shall
be allocated pro rata among the Holders on the basis of the number of
Registrable Securities requested to be included in such registration by each
such Holder).

 



 6

 

 

2.1.6 Deferral of Filing. If the filing, initial effectiveness or continued use
of a Registration Statement, including a Shelf Registration Statement, filed
hereunder would require the Company to make a public disclosure of material
non-public information, which disclosure in the good-faith judgment of the
Company based on the advice of counsel (i) would be required to be made in any
registration statement so that such registration statement would not be
materially misleading, (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement or
(iii) would reasonably be expected to adversely affect in any material respect
the Company or its business or the Company’s ability to effect a bona fide
material proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, then the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement; provided that
the Company shall not be permitted to do so (x) more than once in any six-month
period or (y) for any single period of time in excess of 90 days, or for periods
exceeding, in the aggregate, 90 days during any 12-month period. In the event
that the Company exercises its rights under the preceding sentence, the Holders
agree to suspend, promptly upon receipt of the notice referred to above, the use
of any prospectus relating to such registration in connection with any sale or
offer to sell Registrable Securities. In order to defer the filing of a
registration statement pursuant to this Section 2.1.6, the Company shall
promptly (but in any event within 10 days), upon determining to seek such
deferral, deliver to each Requesting Holder a certificate signed by an executive
officer of the Company stating that the Company is deferring such filing
pursuant to this Section 2.1.6 and a statement of the reason for such deferral
and an approximation of the anticipated delay.

 

2.1.7 Form S-3. The Company shall use its reasonable best efforts to cause the
Shelf Registration Statement to be registered on Form S-3 (or any successor
form), and if the Company is not then eligible under the Securities Act to use
Form S-3, such Shelf Registration Statement shall be registered on the form for
which the Company then qualifies.

 

2.2 Demand Registration.

 

2.2.1 Request for Registration.

 

(a) If the Company is unable to file, cause to become effective or maintain the
effectiveness of a Shelf Registration Statement as required under Section 2.1,
or at any time after the issuance of any Additional Warrant Securities, the
Holder shall have the right to require the Company to, pursuant to the terms of
this Agreement, register under and in accordance with the provisions of the
Securities Act all or part of its or their Registrable Securities (a “Demand
Registration”), by delivering to the Company written notice stating that such
right is being exercised, naming, if applicable, the Holders whose Registrable
Securities are to be included in such registration (collectively, the “Demanding
Shareholders”), specifying the number of each such Demanding Shareholder’s
Registrable Securities to be included in such registration and, subject to
Section 2.2.3 hereof, describing the intended method of distribution thereof (a
“Demand Request”).

 



 7

 

 

(b) Subject to this Section 2.2.1 and Section 2.2.5, the Company shall file a
registration statement in respect of a Demand Registration as soon as reasonably
practicable and, in any event, within 30 days after receiving a Demand Request
(the “Required Filing Date”) and shall use reasonable best efforts to cause the
same to be declared effective by the SEC as promptly as reasonably practicable
after such filing; provided, however, that the Company shall not be obligated to
effect:

 

(i) a Demand Registration pursuant to Section 2.2.1(a) within 90 days after the
effective date of a previous Demand Registration or any previous registration
statement in which the Holder or Holders of Registrable Securities was given
piggyback rights pursuant to Section 2.3 in which there was no reduction in the
number of Registrable Securities to be included, and in each case in which the
sale of Registered Securities was consummated; and

 

(ii) any Demand Registration if a Shelf Registration Statement is then
effective, and such Shelf Registration Statement may be utilized by the Holder
or Holders of Registrable Securities for the resale of Registrable Securities,
including through an Underwritten Offering, without a requirement under the
SEC’s rules and regulations for a post-effective amendment thereto.

 

Notwithstanding the foregoing, the Company shall not be obligated to effect, in
total, more than four Demand Registrations (less the number of any Shelf
Takedowns constituting an Underwritten Offering), which may consist of (a) no
more than three Demand Registrations where the plan of distribution contemplates
a Marketed Underwritten Offering, less the number of any Shelf Takedowns
constituting a Marketed Underwritten Offering and (b) no more than two Demand
Registrations (less the number of any Shelf Takedowns constituting an
Underwritten Offering) during any 12-month period.

 

(c) Each Holder requesting a Demand Registration agrees to complete and execute
all questionnaires and other documents reasonably required by the Company in
order to prepare and file any Shelf Registration Statement.

 

2.2.2 Selection of Underwriters. At the request of a majority of the Requesting
Holders, the offering of Registrable Securities pursuant to a Demand
Registration, shall be in the form of a “firm commitment” Underwritten Offering.
In the case of an Underwritten Offering, a majority of the Requesting Holders
shall select the investment banking firm or firms to manage the Underwritten
Offering; provided, that such selection shall be subject to the prior consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed. No Holder may participate in any such Underwritten Offering unless such
Holder (x) agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements described above and (y) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; provided, however, that any such Holder’s
representations and warranties in connection with any such registration shall be
substantially consistent in substance and scope with those that are customarily
made by selling securityholders to underwriters and issuers in underwritten
offerings; provided, further, however, that the obligation of such Holder to
indemnify pursuant to any such underwriting arrangements shall be several, not
joint and several, among such Holders selling Registrable Securities, and the
liability of each such Holder will be in proportion thereto; provided, further,
that such liability will be limited to the net amount received by such Holder
from the sale of such Holder’s Registrable Securities pursuant to such
Underwritten Offering.

 



 8

 

 

2.2.3 Rights of Nonrequesting Holders. Upon receipt of any Demand Request, the
Company shall promptly (but in any event within 10 days) give written notice of
such proposed Demand Registration to all other Holders (if any), who shall have
the right, exercisable by written notice to the Company within 15 days of their
receipt of the Company’s notice, to elect to include in such Demand Registration
such portion of their Registrable Securities as they may request. All Holders
requesting to have their Registrable Securities included in a Demand
Registration in accordance with the preceding sentence shall be deemed to be
“Requesting Holders” for purposes of this Section 2.2.

 

2.2.4 Priority on Demand Registrations. No securities to be sold for the account
of any Person (including the Company) other than any Requesting Holder or any
Existing Registration Rights Holders shall be included in a Demand Registration
unless the managing underwriter or underwriters shall advise such Requesting
Holder (or, in the case of a Demand Registration that is not an Underwritten
Offering, such Requesting Holder determines in good faith after considering the
relevant facts and circumstances at the relevant time) that the inclusion of
such securities will not cause an Adverse Effect. Furthermore, if the managing
underwriter or underwriters shall advise the Requesting Holder (or such
Requesting Holder determines, as applicable, in good faith after considering the
relevant facts and circumstances at the relevant time) that, even after
exclusion of all securities of other Persons pursuant to the immediately
preceding sentence, the amount of securities proposed to be included in such
Demand Registration by the Requesting Holders and the Existing Registration
Rights Holders is sufficiently large to cause an Adverse Effect, the number of
securities to be included in such Demand Registration shall equal the number of
shares which the Requesting Holder is so advised can be sold in such offering
without an Adverse Effect, allocated as follows: (i) first, the securities
requested to be included in such offering by the Existing Registration Rights
Holders and (ii) second, the Registrable Securities requested to be included in
such offering by the Requesting Holders (and such shares shall be allocated pro
rata among the Requesting Holders on the basis of the number of Registrable
Securities requested to be included in such registration by each such Requesting
Holder).

 

2.2.5 Deferral of Filing. With respect to any Demand Registration, the
obligation of the Company to file, accelerate the initial effectiveness or
continue the effectiveness of a regisstration statement shall be limited to the
extent set forth in Section 2.1.6. If the Company so postpones the filing of a
prospectus or the effectiveness of a registration statement with respect to a
Demand Registration for the reasons set forth in Section 2.1.6, the Holders
shall be entitled to withdraw such request and, if such request is withdrawn,
such registration request shall not count for the purposes of the limitations
set forth in Section 2.2. The Company shall promptly give the Holders requesting
registration thereof pursuant to this Section 2 written notice of any
postponement made in accordance with the preceding sentence. A deferral of the
filing of a registration statement pursuant to this Section 2.2.5 shall be
lifted, and the requested registration statement shall be filed forthwith. In
order to defer the filing of a registration statement pursuant to this Section
2.2.5, the Company shall promptly (but in any event within 10 days), upon
determining to seek such deferral, deliver to each Requesting Holder a
certificate signed by an executive officer of the Company stating that the
Company is deferring such filing pursuant to this Section 2.2.5 and a statement
of the reason for such deferral and an approximation of the anticipated delay.
Within 20 days after receiving such certificate, the holders of a majority of
the Registrable Securities held by the Requesting Holders and for which
registration was previously requested may withdraw such Demand Request by giving
notice to the Company; if withdrawn, the Demand Request shall be deemed not to
have been made for all purposes of this Agreement.

 



 9

 

 

2.2.6 Form S-3. The Company shall use its reasonable best efforts to cause
Demand Registrations to be registered on Form S-3 (or any successor form), and
if the Company is not then eligible under the Securities Act to use Form S-3,
Demand Registrations shall be registered on the form for which the Company then
qualifies.

 

2.3 Piggyback Registrations.

 

2.3.1 Right to Piggyback. Each time the Company proposes to register any of its
equity securities (other than pursuant to an Excluded Registration) under the
Securities Act for sale to the public (whether for the account of the Company or
the account of any securityholder of the Company) (a “Piggyback Registration”),
the Company shall give prompt written notice to each Holder of Registrable
Securities (which notice shall be given not less than 10 days prior to the
anticipated filing date of the Company’s registration statement), which notice
shall offer each such Holder the opportunity to include any or all of such
Holder’s Registrable Securities in such registration statement on the same terms
and conditions as the same class of securities otherwise being sold pursuant to
such registration statement, subject to the limitations contained in Section
2.3.2 hereof. Each Holder who desires to have such Holder’s Registrable
Securities included in such registration statement shall so advise the Company
in writing (stating the number of shares desired to be registered) within five
days after the date of such notice from the Company. Any Holder shall have the
right to withdraw such Holder’s request for inclusion of such Holder’s
Registrable Securities in any registration statement pursuant to this Section
2.3.1 by giving written notice to the Company of such withdrawal on or before
the fifth day prior to the planned effective date of such Piggyback
Registration. Subject to Section 2.3.2 below, the Company shall include in such
registration statement all such Registrable Securities so requested to be
included therein; provided, however, that the Company may at any time, in its
sole discretion and without the consent of the Holders, delay, withdraw or cease
proceeding with any such registration if it shall at the same time withdraw or
cease proceeding with the registration of all other equity securities originally
proposed to be registered and will have no liability to the Holder in connection
with such termination or withdrawal, except for the obligation to pay any
registration expenses pursuant to Section 2.7.2.

 



 10

 

 

2.3.2 Priority on Piggyback Registrations.

 

(a) If a Piggyback Registration is an Underwritten Offering and was initiated by
the Company, and if the managing underwriter (or in the case of a Piggyback
Registration that is not an Underwritten Offering, the Company, in good faith)
advises the Company that the inclusion of Registrable Securities requested to be
included in the Registration Statement would cause an Adverse Effect, the
Company shall include in such registration statement (i) first, the securities
of the Existing Registration Rights Holders requested to be included in such
registration, (ii) second, the securities the Company proposes to sell, (iii)
third, the Registrable Securities of any Holder requested to be included in such
registration, pro rata among the Holders of such Registrable Securities on the
basis of the number of Registrable Securities owned by each such Holder and (iv)
fourth, any other securities requested to be included in such registration;
provided, that if such other securities have been requested to be included
pursuant to a registration rights agreement, then such securities would be
included as set forth in (iii) above as if they were Registrable Securities of a
Holder. If, as a result of the provisions of this Section 2.3.2(a), any Holder
shall not be entitled to include all Registrable Securities in a registration
that such Holder has requested to be so included, such Holder may withdraw such
Holder’s request to include Registrable Securities in such registration
statement on or before the fifth day prior to the planned effective date of such
Piggyback Registration.

 

(b) If a Piggyback Registration is an Underwritten Offering and was initiated by
a securityholder of the Company, and if the managing underwriter (or in the case
of a Piggyback Registration that is not an Underwritten Offering, the Company,
in good faith) advises the Company that the inclusion of Registrable Securities
requested to be included in the Registration Statement would cause an Adverse
Effect, the Company shall include in such registration statement (i) first, the
securities of the Existing Registration Rights Holders requested to be included
in such registration, (ii) second, the securities requested to be included
therein by the securityholders requesting such registration, (iii) third, the
Registrable Securities requested to be included in such registration by any
Holder, pro rata among the Holders on the basis of the number of Registrable
Securities owned by each such Holder and (iv) fourth, any other securities
requested to be included in such registration (including securities to be sold
for the account of the Company). If, as a result of the provisions of this
Section 2.3.2(b), any Holder shall not be entitled to include all Registrable
Securities in a registration that such Holder has requested to be so included,
such Holder may withdraw such Holder’s request to include Registrable Securities
in such registration statement on or before the fifth day prior to the planned
effective date of such Piggyback Registration.

 

(c) No Holder may participate in any registration statement in respect of a
Piggyback Registration hereunder unless such Holder (x) agrees to sell such
Holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Company, in the case of an Underwritten Offering
and (y) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents, each in customary
form, reasonably required under the terms of such underwriting arrangements;
provided, however, that any such Holder’s representations and warranties in
connection with any such registration shall be of a substance and scope as are
customarily made by selling securityholders to underwriters and issuers in
underwritten offerings; provided, further, however, that the obligation of such
Holder to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among such Holders selling Registrable
Securities, and the liability of each such Holder will be in proportion thereto;
provided, further, that such liability will be limited to the net amount
received by such Holder from the sale of such Holder’s Registrable Securities
pursuant to such registration.

 



 11

 

 

2.4 Holdback Agreements.

 

(a) In the case of any Underwritten Offering by any Holder hereunder, the
Company shall not effect any public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities, during the seven days prior to and during the 90-day period
beginning on the effective date of any registration statement filed in
connection with such Underwritten Offering or, in the case of an Underwritten
Offering pursuant to a Shelf Takedown, the filing of any prospectus relating to
the offer and sale of Registrable Securities (or, in either case, such shorter
period that any lock-up period with respect to such Underwritten Offering is in
effect), except (i) pursuant to any registrations on Form S-4 or Form S-8 or any
successor form, (ii) pursuant to any registrations filed in connection with an
exchange offer or any employee benefit or dividend reinvestment plan or (iii)
unless the underwriters managing any such Underwritten Offering otherwise agree.
The underwriters in connection with such Underwritten Offering are intended
third-party beneficiaries of this Section 2.4(a) and shall have the right and
power to enforce the provisions hereof as though they were a party thereto.

 

(b) Each Holder agrees, in the event of an Underwritten Offering by the Company
(whether for the account of the Company or otherwise), not to offer, sell,
contract to sell or otherwise dispose of any Registrable Securities, or any
securities convertible into or exchangeable or exercisable for such securities,
including any sale pursuant to Rule 144 (except as part of such Underwritten
Offering), during the seven days prior to, and during the 90-day period
beginning on, the effective date of the registration statement for such
Underwritten Offering (or, in the case of an offering pursuant to an effective
shelf registration statement pursuant to Rule 415, the pricing date for such
Underwritten Offering) (or, in either case, such shorter period that any lock-up
period with respect to such Underwritten Offering is in effect). The
underwriters in connection with such Underwritten Offering are intended
third-party beneficiaries of this Section 2.4(b) and shall have the right and
power to enforce the provisions hereof as though they were a party thereto.

 

2.5 Registration Procedures. If and whenever any Holder has requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
will use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof as promptly as is reasonably practicable, and pursuant
thereto the Company will as expeditiously as possible:

 

(i) prepare and file with the SEC, pursuant to Section 2.2.1(b) with respect to
any Demand Registration, a registration statement on any appropriate form under
the Securities Act with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become
effective; provided, that as far in advance as practicable before filing such
registration statement or any amendment thereto, the Company will furnish to the
selling Holders copies of reasonably complete drafts of all such documents
prepared to be filed (including exhibits), and any such Holder shall have the
opportunity to review and reasonably object, as promptly as is reasonably
practicable, to any information contained therein and the Company will make
corrections reasonably requested by such Holder with respect to such information
prior to filing any such registration statement or amendment; provided, that the
Company shall not have any obligation to modify any information if the Company
reasonably believes in good faith that so doing would cause (i) the registration
statement to contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or (ii) the prospectus to contain an untrue statement of
a material fact or to omit to state a material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading;

 



 12

 

 

(ii) except in the case of a Shelf Registration Statement, prepare and file with
the SEC such amendments, post-effective amendments, and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 180 days (or such lesser period as is necessary for the underwriters in an
underwritten offering to sell unsold allotments) and comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such registration statement during such period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement;

 

(iii) in the case of a Shelf Registration Statement, prepare and file with the
SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
subject thereto for a period ending on the earlier of (x) 24 months after the
effective date of such registration statement, (y) the date when all restrictive
legends on the Registrable Securities have been removed or (z) the date on which
all the Registrable Securities held by any Holder cease to be Registrable
Securities;

 

(iv) furnish to each seller of Registrable Securities and the underwriters of
any Underwritten Offering, such number of copies of such registration statement,
each amendment and supplement thereto, the prospectus included in such
registration statement (including each preliminary prospectus), any prospectus
supplement, any documents incorporated by reference therein and such other
documents as such seller or underwriters may reasonably request for purposes of
permitting such seller’s or underwriters’ review in order to facilitate the
disposition of the Registrable Securities owned by such seller or the sale of
such securities by such underwriters (it being understood that, subject to
Section 2.6 and the requirements of the Securities Act and applicable state
securities laws, the Company consents to the use of the prospectus and any
amendment or supplement thereto by each seller and the underwriters in
connection with any Underwritten Offering covered by the registration statement
of which such prospectus, amendment or supplement is a part);

 



 13

 

 

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions in
the United States as the managing underwriter reasonably requests (or, in the
event the registration statement does not relate to an Underwritten Offering, as
the holders of a majority of such Registrable Securities may reasonably
request); use its reasonable best efforts to keep each such registration or
qualification (or exemption therefrom) effective during the period in which such
registration statement is required to be kept effective and to take any other
action that may be reasonably necessary or advisable to enable each seller to
consummate the disposition of the Registrable Securities owned by such seller in
such jurisdictions (provided, however, that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (B) subject itself
to taxation in any jurisdiction wherein it is not so subject or (C) take any
action that would subject it to general service of process in any jurisdiction
where it is not then so subject);

 

(vi) promptly notify each seller and each underwriter of any Underwritten
Offering and (if requested by any such Person) confirm such notice in writing
(A) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a registration statement or any
post-effective amendment, when the same has become effective, (B) of the
issuance by any state securities or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or “blue sky” laws or the
initiation of any proceedings for that purpose, and (C) of the happening of any
event which makes any material statement made in a registration statement or
related prospectus untrue or which requires the making of any material changes
in such registration statement, prospectus or documents so that they will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and, as promptly as practicable thereafter, prepare and file
with the SEC and furnish a supplement or amendment to such prospectus so that,
as thereafter deliverable to the purchasers of such Registrable Securities, such
prospectus will not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(vii) permit any selling Holder, which in such Holder’s judgment, based on the
advice of counsel, might reasonably be deemed to be an underwriter or a
controlling person of the Company, to participate in the preparation of such
registration or comparable statement, to the extent necessary, and to require
the insertion therein of material, furnished to the Company in writing, which in
the reasonable judgment of such Holder and its counsel should be included;
provided, that the Company shall not have any obligation to include such
information if the Company reasonably believes in good faith that so doing would
cause (i) the registration statement to contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or (ii) the
prospectus to contain an untrue statement of a material fact or to omit to state
a material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading;

 



 14

 

 

(viii) in the case of any Underwritten Offering, make reasonably available
members of management of the Company, as selected by the Holders of a majority
of the Registrable Securities included in such registration, for assistance in
the selling effort relating to the Registrable Securities covered by such
registration, including, but not limited to, the participation of such members
of the Company’s management in road show presentations as the underwriters
reasonably request; provided, that the underwriter shall take into account the
reasonable business requirements of the Company in determining the scheduling
and duration of any road show;

 

(ix) otherwise use its reasonable best efforts to comply with the Securities
Act, the Exchange Act and all other applicable rules and regulations of the SEC,
and make generally available to the Company’s securityholders an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act no
later than 45 days after the end of the 12-month period beginning with the first
day of the Company’s first fiscal quarter commencing after the effective date of
a registration statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-Q, 10-K and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act;

 

(x) if requested by the managing underwriter of any Underwritten Offering or any
seller, promptly incorporate in a prospectus supplement or post-effective
amendment such information as the managing underwriter or such seller reasonably
requests to be included therein, including, without limitation, with respect to
the Registrable Securities being sold by such seller, the purchase price being
paid therefor by the underwriters and with respect to any other terms of the
underwritten offering of the Registrable Securities to be sold in such offering,
and promptly make all required filings of such prospectus supplement or
post-effective amendment;

 

(xi) cooperate with the seller and the managing underwriter of any Underwritten
Offering to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under applicable
law) representing securities sold under any registration statement, and enable
such securities to be in such denominations and registered in such names as the
managing underwriter or such sellers may request as promptly as reasonably
practicable prior to any sale of Registrable Securities and keep available and
make available to the Company’s transfer agent prior to the effectiveness of
such registration statement a supply of such certificates;

 



 15

 

 

(xii) in the case of an Underwritten Offering, upon reasonable notice and during
normal business hours, make reasonably available for inspection by any seller,
any underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such seller or underwriter (collectively, the “Inspectors”),
relevant financial and other records, pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply information
reasonably requested by any such Inspector in connection with such registration
statement; provided, however, that, unless the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in the registration
statement or the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, the Company shall not be
required to provide any information under this subparagraph (xii) if (A) the
Company believes, after consultation with counsel for the Company, that either
(1) the requested Records constitute confidential commercial and/or supervisory
information within the meaning of 5 U.S.C. § 552(b)(4) and (8), respectively, or
(2) to do so would cause the Company to forfeit an attorney-client privilege
that was applicable to such information, or (B) if the Company has requested and
been granted from the SEC confidential treatment of such information contained
in any filing with the SEC or documents provided supplementally or otherwise;
provided, further, however, that any Records and other information provided
under this Section 2.5(xii) that is not generally publicly available shall be
subject to such confidential treatment as is customary for underwriters’ due
diligence reviews;

 

(xiii) in the case of any Underwritten Offering, use its reasonable best efforts
to furnish to each seller and the underwriter a signed counterpart of (A) an
opinion or opinions of counsel to the Company (and/or internal counsel if
acceptable to the managing underwriters and the sellers), and (B) a comfort
letter or comfort letters from the Company’s independent public accountants,
each in customary form and covering such matters of the type customarily covered
by opinions or comfort letters, as the case may be, as the seller or managing
underwriter reasonably requests;

 

(xiv) use its reasonable best efforts to cause the Registrable Securities
covered by any registration statement to be listed on the primary national
securities exchange, if any, on which similar securities issued by the Company
are then listed;

 

(xv) provide a transfer agent and registrar for all Registrable Securities
registered hereunder;

 

(xvi) reasonably cooperate with each seller and each underwriter of any
Underwritten Offering participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the Financial Industry Regulatory Authority, Inc. (“FINRA”);

 

(xvii) during the period when the prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;

 



 16

 

 

(xviii) notify each seller of Registrable Securities promptly of any request by
the SEC for the amending or supplementing of any registration statement or
prospectus relating to such seller’s Registrable Securities;

 

(xix) enter into such agreements (including underwriting agreements) as are
customary in connection with an Underwritten Offering; and

 

(xx) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of a registration statement relating to the
such seller’s Registrable Securities or the initiation or threatening of any
proceeding for such purpose and promptly use its reasonable best efforts to
prevent the issuance of any stop order or to obtain its withdrawal as soon as
practicable if such stop order should be issued.

 

The Company may, from time to time, require any Holder of Registrable Securities
as to which any registration is being effected to furnish to the Company in
writing such information as the Company reasonably determines, based on the
advice of counsel, is required or advised to be included in connection with such
registration regarding such Holder and the distribution of such Registrable
Securities, and the Company may exclude from such registration the Registrable
Securities of such Holder if such Holder fails to furnish such information
within 15 days of receiving such request.

  

2.6 Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Securities that, upon receipt of any notice (a “Suspension Notice”)
from the Company of the happening of any event of the kind described in Section
2.5(vi)(C), such Holder will forthwith discontinue disposition of Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus, or until it is advised in writing (the “Advice”) by the
Company that the use of the prospectus may be resumed, and has received copies
of any additional or supplemental filings which are incorporated by reference in
the prospectus, and, if so directed by the Company, such Holder will deliver to
the Company all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of registration statements
set forth in Section 2.5(ii) and Section 2.5(iii) hereof shall be extended by
the number of days during the period from and including the date of the giving
of the Suspension Notice to and including the date when each seller of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus or the Advice. The
Company shall use its reasonable best efforts and take such actions as are
reasonably necessary to render the Advice as promptly as reasonably practicable.
In any event, the Company shall not be entitled to deliver more than two
Suspension Notices in any one year.

 



 17

 

 

2.7 Registration Expenses.

 

2.7.1 Demand Registrations. The Company shall be responsible for all reasonable
and documented, out-of-pocket fees and expenses incident to any Demand
Registration including, without limitation, the Company’s performance of or
compliance with this Article 2, all registration and filing fees, all fees and
expenses associated with filings required to be made with FINRA (including, if
applicable, the reasonable fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 5121, and of its counsel), as
may be required by the rules and regulations of FINRA, fees and expenses of
compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities), rating agency fees, printing expenses (including
expenses of printing certificates for the Registrable Securities and of printing
prospectuses if the printing of prospectuses is requested by any Holder of
Registrable Securities), messenger and delivery expenses, the fees and expenses
incurred in connection with any listing or quotation of the Registrable
Securities, and the fees and expenses of counsel for the Company and its
independent certified public accountants (including the expenses of any special
audit or “comfort letters” required by or incident to such performance). The
Holders shall be responsible for (i) any underwriting discounts, commissions, or
fees attributable to the sale of the Registrable Securities, on a pro rata basis
on the basis of the number of shares so sold whether or not any registration
statement becomes effective, and (ii) any applicable transfer taxes. The Company
shall be responsible for the fees and expenses of one firm of attorneys retained
by all of the Holders in the aggregate in connection with the sale of
Registrable Securities in a Demand Registration. Notwithstanding the foregoing,
the Company shall not be responsible for the fees and expenses of any additional
counsel, or any of the accountants, agents or experts retained by the Holders in
connection with the sale of Registrable Securities in a Demand Registration. The
Company will also be responsible for its internal expenses in any Demand
Registration (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties, the expense of any
annual audit and the expense of any liability insurance).

 

2.7.2 Piggyback Registrations. All fees and expenses incident to any Piggyback
Registration including, without limitation, the Company’s performance of or
compliance with this Article 2, all registration and filing fees, all fees and
expenses associated with filings required to be made with FINRA (including, if
applicable, the reasonable and documented fees and expenses of any “qualified
independent underwriter” as such term is defined in FINRA Rule 5121, and of its
counsel), as may be required by the rules and regulations of FINRA, fees and
expenses of compliance with securities or “blue sky” laws (including reasonable
fees and disbursements of counsel in connection with “blue sky” qualifications
of the Registrable Securities), rating agency fees, printing expenses (including
expenses of printing certificates for the Registrable Securities and of printing
prospectuses), messenger and delivery expenses, the fees and expenses incurred
in connection with any listing or quotation of the Registrable Securities, fees
and expenses of counsel for the Company and its independent certified public
accountants (including the expenses of any special audit or “comfort letters”
required by or incident to such performance) and the fees and expenses of other
persons retained by the Company, will be borne by the Company (unless paid by a
securityholder that is not a Holder for whose account the registration is being
effected) whether or not any registration statement becomes effective; provided,
however, that any underwriting discounts, commissions, or fees attributable to
the sale of the Registrable Securities will be borne by the Holders pro rata on
the basis of the number of shares so sold and the fees and expenses of any
counsel, accountants, or other persons retained or employed by any Holder and
any applicable transfer taxes will be borne by such Holder.

 



 18

 

 

2.8 Indemnification.

 

2.8.1 The Company agrees to indemnify and reimburse, to the fullest extent
permitted by law, each seller of Registrable Securities, and each of its
employees, advisors, agents, representatives, partners, officers, and directors
and each Person who controls such seller (within the meaning of the Securities
Act) and any agent or investment advisor thereof (collectively, the “Seller
Affiliates”) (A) against any and all losses, claims, damages, liabilities, and
expenses, joint or several (including, without limitation, reasonable attorneys’
fees and disbursements except as limited by Section 2.8.3) (collectively,
“Losses”) based upon, arising out of, related to or resulting from any untrue or
alleged untrue statement of a material fact contained in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (B) against any and all Losses, as incurred, to the extent of the
aggregate amount reasonably paid in settlement of any litigation or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon, arising out of, related to or
resulting from any such untrue statement or omission or alleged untrue statement
or omission made by the Company in any registration statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto; provided,
that such settlement is effected with the consent of the Company (such consent
not to be unreasonably withheld); and (C) against any Losses as may be
reasonably incurred in investigating, preparing, or defending against any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or any claim whatsoever based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission, or such violation of the Securities Act, the
Exchange Act or any other similar federal or state securities laws or any rule
or regulation promulgated thereunder, to the extent that any such expense or
cost is not paid under subparagraph (A) or (B) above; provided, that the Company
will have no obligation to provide any indemnification or reimbursement
hereunder to the extent that any such Losses (or actions or proceedings in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, prospectus, or any preliminary prospectus or any amendment thereof or
supplement thereto, in reliance upon and in substantial conformity with
information furnished in writing to the Company by such seller or any of its
Seller Affiliates (or on such seller’s or Seller Affiliate’s behalf) for use
therein.

 

2.8.2 In connection with any registration statement in which a seller of
Registrable Securities is participating, each such seller will furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, each such seller will
indemnify and reimburse, to the fullest extent permitted by law, the Company and
each of its employees, advisors, agents, representatives, partners, officers and
directors and each Person who controls the Company (within the meaning of the
Securities Act or the Exchange Act) and any agent or investment advisor
(“Company Indemnified Persons”) thereof against any and all Losses resulting
from any untrue statement or alleged untrue statement of a material fact
contained in the registration statement, prospectus, or any preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission is
contained in any information or affidavit so furnished in writing to the Company
by such seller or any Seller Affiliates (or on such seller’s or Seller
Affiliate’s behalf) specifically for inclusion in the registration statement,
prospectus, or any preliminary prospectus or any amendment thereof or supplement
thereto and the Holders agree to reimburse the Company Indemnified Persons for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, that the obligation to indemnify will be several, not joint
and several, among such sellers of Registrable Securities, and the liability of
each such seller of Registrable Securities will be in proportion and limited to
the net amount received by such seller from the sale of Registrable Securities
pursuant to such registration statement; provided, however, that such seller of
Registrable Securities shall not be liable in any such case to the extent that
prior to the filing of any such registration statement or prospectus or
amendment thereof or supplement thereto, such seller has furnished in writing to
the Company information expressly for use in such registration statement or
prospectus or any amendment thereof or supplement thereto which corrected or
made not misleading information previously furnished to the Company.

 



 19

 

 

2.8.3 Any Person entitled to indemnification hereunder will (A) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided, that the failure to give such notice shall not
limit the rights of such Person) and (B) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the reasonable and
documented fees and expenses of such counsel shall be at the expense of such
person unless (X) the indemnifying party has agreed to pay such fees or expenses
or (Y) the indemnifying party shall have failed to assume the defense of such
claim and employ counsel reasonably satisfactory to such person. If such defense
is not assumed by the indemnifying party as permitted hereunder, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). If such defense is assumed by
the indemnifying party pursuant to the provisions hereof, such indemnifying
party shall not settle or otherwise compromise the applicable claim unless (1)
such settlement or compromise contains a full and unconditional release of the
indemnified party or (2) the indemnified party otherwise consents in writing. An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party, a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and
disbursements of such additional counsel or counsels.

 

2.8.4 Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.8.1 or Section 2.8.2 are unavailable to or
insufficient to hold harmless an indemnified party in respect of any Losses (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such Losses (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in the losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.8.4 were determined by pro
rata allocation (even if the Holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 2.8.4. The amount paid or payable by an indemnified party as a result of
Losses (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or, except as provided in
Section 2.8.3, defending any such action or claim. Notwithstanding the
provisions of this Section 2.8.4, no Holder shall be required to contribute an
amount greater than the dollar amount by which the net proceeds received by such
Holder with respect to the sale of any Registrable Securities exceeds the amount
of damages which such Holder has otherwise been required to pay by reason of any
and all untrue or alleged untrue statements of material fact or omissions or
alleged omissions of material fact made in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto related to such sale of Registrable Securities. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations in this
Section 2.8.4 to contribute shall be several in proportion to the amount of
Registrable Securities registered by it and not joint.

 



 20

 

 

If indemnification is available under this Section 2.8, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Section
2.8.1 and Section 2.8.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.8.4 subject, in the case of any Holder, to the
limited dollar amounts set forth in Section 2.8.2.

 

2.8.5 The indemnification and contribution provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, or controlling
Person of such indemnified party and will survive the transfer of securities.

 

2.9 Transfer of Registration Rights. The rights of each Holder under this
Agreement may be assigned or transferred to (i) any Affiliate of the Holder or
(ii) third-party transferees of the Registrable Securities or Warrants that are
not Affiliates of one another and that each acquire, or agree to acquire, an
amount of Registrable Securities (or Warrants exercisable therefor), and, in the
case of both (i) and (ii), such Affiliate of the Holder or transferee enters
into a Joinder Agreement, substantially in the form of Exhibit A hereto
(collectively, a “Permitted Transferee”).

 



 21

 

 

ARTICLE 3 

 

3.1 Rule 144. The Company will file the reports required to be filed by it under
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, will, upon the request
of the Holders, make publicly available other information so long as necessary
to permit sales of Registrable Securities pursuant to Rule 144) and will take
such further action as the Holders may reasonably request, all to the extent
required from time to time to enable the Holders to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemption provided by Rule 144 or any similar rule or regulation hereafter
adopted by the SEC. Upon the reasonable request of any Holder, the Company will
deliver to such parties a written statement as to whether it has complied with
such requirements. If any Initial Holder seeks to sell Company Common Stock
under Rule 144, any legal opinion reasonably required by the transfer agent to
effect such sale shall be provided by, or at the expense of, the Company.

 

3.2 Preservation of Rights. The Company will not (i) grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder or (ii) enter into any agreement, take any action or
permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the Holders; provided, however,
that the Company may take any such actions as are necessary to memorialize or
effect any existing arrangements or agreements for the grant of registrations
rights to the Existing Registration Rights Holders.

 

ARTICLE 4
TERMINATION

 

4.1 Termination. This Agreement shall terminate and be of no further force and
effect at the earliest to occur of (i) its termination by the written agreement
of all parties or their respective successors in interest, (ii) with respect to
any Holder, the date on which all Company Common Stock held by such Holder have
ceased to be Registrable Securities, (iii) with respect to the Company, the date
on which all Company Common Stock has ceased to be Registrable Securities and
(iv) the dissolution, liquidation or winding up of the Company.

 

ARTICLE 5
MISCELLANEOUS

 

5.1 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 5.1):

 

If to the Company:

  

Workhorse Group Inc.

100 Commerce Drive 

Loveland, Ohio 45140



Attention: Paul Gaitan, CFO 

Email: paul.gaitan@workhorse.com

  



 22

 

 

with a copy to (which shall not constitute notice):

 

Fleming PLLC



30 Wall Street, 8th Floor 

New York, New York 10005

Attention: Stephen M. Fleming

Email: smf@flemingpllc.com

  

and

  

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza, 39th Floor

New York, New York 10112

Attention: Stephen A. Cohen

Email: scohen@sheppardmullin.com

  

If to any Initial Holder, to such Initial Holder at:

  

One Bryant Park, 38th Floor

New York, NY 10036

Attention: Robert Comizio; Jordan Bryk

Telephone: 212-500-3148; 212-500-3152

Facsimile: 212-205-8739

Email: rcomizio@marathonfund.com; jbryk@marathonfund.com

 

with a copy to (which shall not constitute notice):

 

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Peter Schwartz

Email: pschwartz@cov.com

  

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if personally delivered and five calendar days after
mailing if sent by registered or certified mail (except that a notice of change
of address shall not be deemed to have been given until actually received by the
addressee). If a notice or communication is mailed in the manner provided above,
it is duly given, whether or not the addressee receives it.

 

5.2 Authority. Each of the parties hereto represents to the other that (i) it
has the corporate power and authority to execute, deliver and perform this
Agreement, (ii) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate action and no such further
action is required, (iii) it has duly and validly executed and delivered this
Agreement and (iv) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.

 



 23

 

 

5.3 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York irrespective of
the choice of laws principles of the State of New York. Each party hereto
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York sitting in the County of New York or the United States District Court
for the Southern District of New York and the appellate courts having
jurisdiction of appeals in such courts to resolve any dispute, controversy or
claim arising out of, or relating to, the transactions contemplated by this
Agreement, or the validity, interpretation, breach or termination of any
provision of this Agreement.

 

5.4 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.4.

 

5.5 Successors and Assigns. The rights of a Holder may only be assigned in
accordance with Section 2.9 to a Permitted Transferee. A Permitted Transferee to
whom rights are transferred pursuant to Section 2.9 may not again transfer those
rights to any other Permitted Transferee, other than as provided in Section 2.9.
Except as otherwise expressly provided herein, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and any and all successors
to the Company and each Holder and their respective assigns.

 

5.6 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement; provided, however, the parties hereto hereby
acknowledge that the Persons set forth in Section 2.4(b) are express third-party
beneficiaries in accordance with Section 2.4(b).

 

5.7 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

5.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 



 24

 

 

5.9 Waivers. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term, but such waiver shall be effective
only if it is in a writing signed by the party against whom the existence of
such waiver is asserted. Unless otherwise expressly provided in this Agreement,
no delay or omission on the part of any party in exercising any right or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right or privilege under this Agreement
operate as a waiver of any other right or privilege under this Agreement nor
shall any single or partial exercise of any right or privilege preclude any
other or further exercise thereof or the exercise of any other right or
privilege under this Agreement. No failure by either party to take any action or
assert any right or privilege hereunder shall be deemed to be a waiver of such
right or privilege in the event of the continuation or repetition of the
circumstances giving rise to such right unless expressly waived in writing by
the party against whom the existence of such waiver is asserted.

 

5.10 Entire Agreement. This Agreement, together with the Warrants and any
related exhibits and schedules thereto, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.

 

5.11 Amendment. This Agreement may not be amended or modified in any respect
except by a written agreement signed by the Company and the Holders of a
majority of the then-outstanding Registrable Securities.

 

5.12 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when each party hereto shall have received counterparts hereof signed
by each of the other parties hereto. If any signature is delivered by facsimile
transmission or by PDF, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf the signature is executed)
with the same force and effect as if such facsimile or PDF signature were an
original thereof.

 

5.13 Further Assurances. Each of the parties to this Agreement shall, and shall
cause their Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and to give effect to the
transactions contemplated hereby.

  

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



 25

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  WORKHORSE GROUP INC.         By: /s/ Stephen S. Burns     Name: Stephen S.
Burns     Title: CEO        

Marathon Structured Product Strategies Fund, LP

Marathon Blue Grass Credit Fund, LP

Marathon Centre Street Partnership, L.P.

TRS Credit Fund, LP

     

By: Marathon Asset Management LP, the investment advisor to each of the entities
listed above

  

  By: /s/ Louis Hanover     Name: Louis Hanover     Title: CIO, Co-Managing
Partner

  

[Signature Page to Registration Rights Agreement]

 



 

 

 

Exhibit A

  

JOINDER AGREEMENT

 

Reference is made to the Registration Rights Agreement, dated as of December 31,
2018 (as amended from time to time, the “Registration Rights Agreement”), by and
among Workhorse Group Inc., a Nevada corporation, Marathon Structured Product
Strategies Fund, LP, a Delaware limited partnership, Marathon Blue Grass Credit
Fund, LP, a Delaware limited partnership, Marathon Centre Street Partnership,
L.P., a Delaware limited partnership, TRS Credit Fund, LP, a Delaware limited
partnership, and the other parties thereto, if any. The undersigned agrees, by
execution hereof, to become a party to, and to be subject to the rights and
obligations under the Registration Rights Agreement.

 

[NAME]



By:       Name:     Title:  

 

 

Date:

 

 

Address:

 

 

 

 

 

 

